BUDGE, J.
Appellants were convicted of conspiracy to commit the crime of extortion. This appeal is from a judgment of conviction and from an order denying a motion for a new trial.
The charging part of the information upon which they were tried reads as follows:
“Did commit the crime of conspiracy, committed as follows, to wit: Did then and there unlawfully, wickedly and fraudulently conspire, combine, confederate and agree together and with one Marion A. Lufkin, by divers unlawful and fraudulent devices and contrivances to commit a crime, to wit: extortion, contrary to the form, force and effect of the statutes, ’ ’ etc.
During the trial, appellants objected to the introduction of any evidence on the part of the state, one ground of the *452objection being that the information did not state facts sufficient to charge a public offense. The action of the court overruling the objection having been assigned as error, the sufficiency of the information is properly before us. (C. L., sec. 7750.)
It is contended by appellants that the information sets forth no public offense, for the reason that it fails to specify the person who was the object of the conspiracy and extortion.
As will be observed, it is not alleged in the information that the conspiracy to commit the crime of extortion was directed against any designated person, or class of persons or the public generally, nor is any reason therein stated why such designation is not made. Although the appellants may have had in mind a purpose to extort money, this purpose would be incomplete unless it contemplated being carried out by the selection of persons for victims.
The rule is well settled that an indictment or information charging a conspiracy to commit the crime of extortion, in order to be sufficient, must charge that the conspiracy was against some person or persons designated by name, or class of persons or the general public, or must state the reason why such designation is not made. (1 Wharton, Crim. Ev., 283; 8 Cyc. 664; 12 C. J. 617; Commonwealth v. Andrews, 132 Mass. 263; State v. Mardesich, 79 Wash. 204, 140 Pac. 573.)
It is apparent, therefore, that the information upon which appellants were tried is in this respect fatally defective. We do not wish to be understood as holding that the information is in other respects sufficient. Having found the information insufficient in this respect, it is unnecessary for us to discuss the remaining assignments of error.
The judgment is reversed.
Morgan, C. J., and Rice, J., concur.